DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 7/30/2020 has been entered.  Claims 1, 8, 11-13, 15-17, 19, 21, 41, 44, 45, 56, 57, 59, 62-66, 68, 69, 72-86 are now pending.  
 
Election/Restrictions
Applicants previously elected Group I, drawn to a cryoprecipitate and methods of making said cryoprecipitate.  All claims presented in the 3/1/2021 claim listing (claims 68, 69, 72-81, 83, 84 and 86-94) read on the elected invention, and thus have been considered on the merits.  All non-elected claims have been cancelled.  In accordance with MPEP 821.04(b), there will be no rejoinder in order to preserve Applicants’ rights to pursue the method of use claims in a divisional application. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Jones on 5/7/2021.
The application has been amended as follows: 

	Claim 68 (Currently Amended) A method of preparing a cryoprecipitate for infusion into a subject up to about 5 days after thawing the cryoprecipitate, the method comprising:
	a) preparing a cryoprecipitate from pathogen-inactivated plasma, wherein the plasma has been pathogen-inactivated by photochemical inactivation, and wherein the method comprises combining a first cryoprecipitate prepared from at least about 550 mL and less than about 650 mL of pathogen-inactivated plasma and a second cryoprecipitate prepared from at least about 550 mL and less than about 650 mL of pathogen-inactivated plasma; 
and
	c)  thawing the frozen, combined cryoprecipitate 
	wherein the cryoprecipitate for infusion comprises at least 750 mg of fibrinogen when tested at least 3 days and within 5 days after thawing; and
	wherein the method does not comprise determining a level of factor VIII in the thawed cryoprecipitate, either by determining the level of factor VIII in the thawed cryoprecipitate itself or by determining the level of factor VIII in one or more cryoprecipitate sample(s) held to be representative of the thawed cryoprecipitate.

Claim 90 (Currently Amended) The method of claim 68, further comprising testing the thawed combined cryoprecipitate for fibrinogen to determine a level of fibrinogen in the combined cryoprecipitate. 

Claim 91 (Currently Amended) The method of claim 68, further comprising:
d) preparing a thawed, combined cryoprecipitate for testing according to steps a), b), and c) of claim 68; and
e) determining a level of fibrinogen in the thawed, combined cryoprecipitate for testing, wherein the thawed, combined cryoprecipitate for testing is held to be representative of the thawed, combined cryoprecipitate for infusion.

Claim 92 (Currently Amended) The method of claim 68,  further comprising:
d) preparing two or more additional thawed, combined cryoprecipitates for testing according to steps a), b), and c) of claim 68; and
e) determining an average measurement of fibrinogen in the two or more additional thawed, combined cryoprecipitates for testing, wherein the average measurement of the two or more additional thawed, combined cryoprecipitates for testing is held to be representative of the thawed, combined cryoprecipitate for infusion.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
For clarity, the following comments are made regarding claim interpretation:
Claims 68 and 77 each recite methods for preparation of a cryoprecipitate for infusion into a subject, wherein the cryoprecipitate thereby produced is described as comprising at least 750 mg of fibrinogen when tested at least 3 days and within 5 days after thawing.  Because both claims are directed to methods of production of the cryoprecipitate, not methods of use, the recitation “for infusion into a subject up to about 5 days after thawing” in the preamble is an intended use limitation.  Pursuant to MPEP 2111.02, recitation of intended use in the preamble in this instance is interpreted as defining the composition as being physically capable of being infused into a subject within about 5 days of thawing (i.e. at any point between the moment of thawing about 5 days, the composition must be in a liquid state that could be physically infused).  The ability to be infused does not limit any biological or therapeutic properties of the composition.  Thus, for claim 68, which requires freezing and then thawing of the cryoprecipitate, it is understood that the thawed cryoprecipitate must be in a form which can be later infused.  It is noted that claim 77 does not require an active step of thawing the cryoprecipitate.  Neither claims 68 nor 77 require an active step of  testing the fibrinogen levels after 3 and within 5 days of thawing (dependent claim 90-92 require this step), thus the limitation regarding fibrinogen content after 3 and within 5 days is interpreted as meaning that that the cryoprecipitate generated by the claimed methods has a sufficient quantity of fibrinogen that, under some conditions, at least 750 mg of fibrinogen could still be present after 3 days and within 5 days of the composition being in a thawed state.  It is noted that neither of claims 68 nor 77 limit the quantity of cryoprecipitate that contains at least 750 mg fibrinogen.
	Claim 68 specifies the method of preparation comprises: a) preparing a cryoprecipitate by combining a first cryoprecipitate and a second cryoprecipitate, each prepared from a set amount of pathogen-inactivated plasma that has been pathogen-inactivated by photochemical inactivation; b) freezing the combined cryoprecipitate; and c) thawing the frozen, combined cryoprecipitate.  Claim 68 now stipulates that the method excludes any step of determining a level of factor VII in the thawed cryoprecipitate.  
	Claim 77 specifies the method of preparation comprises: a) preparing a cryoprecipitate from plasma, and then b) subjecting the cryoprecipitate to pathogen inactivation by photochemical inactivation.  
It is noteworthy that the method of claim 68 requires preparation of cryoprecipitate from pathogen-inactivated plasma, whereas the method of claim 77 requires pathogen-inactivation of the cryoprecipitate.  The two methods will both ultimately produced pathogen-inactivated cryoprecipitate, but the timing of performing the pathogen-inactivation is distinct.  

Claims 68 and dependents thereof are allowable due to the limitation that the method does not comprise determining a level of factor VIII in the thawed cryoprecipitate.  The closest prior art reference is Cid et al (Transfusion, 2013).  Cid et al disclose a method for preparing cryoprecipitate which renders obvious claimed steps a)-c) resulting a thawed combined cryoprecipitate comprising at least 750 mg of fibrinogen.  Cid et al further teaches testing the thawed combined cryoprecipitate for each of fibrinogen, factor VIII and vWF (the method of Cid et al is, in fact, directed specifically to determining the level of each of these clotting factors in cryoprecipitate samples).  Cid et al also teach that US and European blood banks have standards for cryoprecipitate which includes threshold levels of each of fibrinogen, factor VIII and vWF (See, e.g. Cid et al, “Introduction”).  As there are standards for minimal level of fibrinogen, factor VIII and vWF, that means that it was part of standard processing to test/measure each of fibrinogen, factor VIII and vWF in cryoprecipitates after production in order to ensure their acceptability (either by measuring each one individually or measuring a representative number from a lot of samples).  The instant claims are now excluding this step.  MPEP 22144.04 states that it is prima facie obvious to exclude a step or element if that step or element or its resulting function is not critical.  In the instant case, because testing/measuring the level of, inter alia, factor VIII was considered critical to clear a cryoprecipitate for use in a United States or European blood bank, it would not have been prima facie obvious to have excluded such a step.  Therefore claims 68 and dependents thereof are considered allowable over the prior art.

Claims 77 and dependents thereof are allowable for the reasons set forth in the 1/31/2020 Final office action (See Pg. 11-12). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633